IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                    FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED

    H.C., MOTHER OF K.C., A CHILD,

                   Appellant,
    v.                                                       Case No. 5D15-3634

    DEPARTMENT OF CHILDREN
    AND FAMILIES,

                   Appellee.
                                              /
    Opinion filed February 29, 2016

    Appeal from the Circuit Court for
    Hernando County,
    Donald E. Scaglione, Judge.

    E. J. Lynum, of Lynum & Associates,
    PLLC, Wildwood, for Appellant.

    Deborah A. Schroth, of Children's Legal
    Services, Orlando, for Appellee.

    Sara E. Goldfarb, of Guardian Ad Litem
    Program, Sanford.

                                  ON CONCESSION OF ERROR

    PER CURIAM.

             Upon consideration of the Department of Children and Families’ February 17, 2016,

    concession of error, we reverse the lower tribunal’s Order of Adjudication and remand for

    trial.

             REVERSED and REMANDED.

    COHEN, LAMBERT, and EDWARDS, JJ., concur.